REINFORCED WOOD FIBER CORE

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Applicant’s request for continued examination filed on March 1, 2021, is acknowledged.  Claim 8 was amended.
The text of those sections of Title 35, U.S. Code, not included in this action can be found in the Office action issued May 19, 2017.

Claim Objections
The objection to claim 8 is withdrawn because the claim has been amended to correct informalities.

Claim Rejections—35 USC §103
Claims 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunn (US 2011/0177265, of record) in view of Zanner et al. (DE 42 06 143, of record) and Bellum et al. (US 2005/0237199, of record).
Regarding claim 7, Dunn teaches a method for manufacturing a winding core (Abstract; [0003]), said method comprising: providing an extruded wood fiber core member 12 having an external diameter (Fig. 1; [0034]); splitting a first paper tube 24 along a first line parallel to a major axis of said first paper tube 24 (Fig. 7; [0037, 0043-
Dunn does not explicitly teach that said first paper tube 24 has an interior diameter less than the external diameter of said extruded wood fiber core member 12.  However, Dunn teaches that by providing a longitudinal channel 22 in the shell 14 formed over the winding core (where the shell 14 may comprise the first paper tube 24 and optionally a second paper tube 28 (Fig. 1, 6-7; [0034-0035, 0042-0043)), cables, wiring, or a belt to be wound over the winding core can be advantageously recessed at the start of their winding (Fig. 6; [0042]).  Furthermore, Zanner et al. teach that in making a winding core with a longitudinally split tube 2 applied over the core member 1 to leave a longitudinal channel, the longitudinally split tube 2 should be pretensioned in order to provide a holding force Fh to effectively grip the core member 1 (Abstract; Fig. 1-2; p. 3, parag. 2; p. 4, parag. 2-3; p. 5; parag. 2).  Finally, Bellum et al. teach that in making a winding core with a band 30 (e.g., made of fibrous materials such as paperboard) in the form of a longitudinally split tube applied over the core member 2 to leave a longitudinal channel G, an effective pretensioning of the band 30 to ensure a good frictional fit between the band 30 and the core member 2 is provided by ensuring that the band 30 has an interior diameter D3 less than the external diameter D2 of the core member 2 (Abstract; Fig. 1-3, 6; [0020-0023, 0028]).  Therefore, it would have been obvious to one of ordinary skill in the art to configure the first paper tube 24 of Dunn to have an interior diameter less than the external diameter of said extruded wood 
Dunn teaches that the first tube 24 is applied with an adhesive to the exterior of the core member 12 [0043].  Hence, it would have been obvious to one of ordinary skill in the art to apply a layer of adhesive to said extruded wood fiber core member 12, because the adhesive must be applied to either the core member 12 or the first tube 24.
While Dunn does not specifically teach clamping said tube 24 to said extruded wood fiber core member 12, it would have been obvious to one of ordinary skill in the art to clamp these components together while the adhesive cures, because it is well known in the art to clamp adherends together to ensure uniform contact and proper positioning during bonding, as evidenced by Dunn [0004].
Regarding claim 8, the method further comprises splitting a second paper tube 28 along a second line parallel to said second tube's major axis, opening said second paper tube 28 along said second line parallel to said second tube's major axis and placing said paper tube 28 around said first tube 24; and bonding said tube 28 to said first tube 24 with an adhesive and allowing said adhesive to cure (Fig. 7; [0043-0044]).
Dunn does not explicitly teach that said second tube 28 has an interior diameter less than the external diameter of said first tube 24.  However, Dunn teaches that by providing a longitudinal channel 22 in the shell 14 formed over the winding core (where the shell 14 may comprise the first paper tube 24 and the second paper tube 28 (Fig. 1, 6-7; [0034-0035, 0042-0043)), cables, wiring, or a belt to be wound over the winding core can be advantageously recessed at the start of their winding (Fig. 6; [0042]).  
Dunn teaches that the second tube 28 is applied with an adhesive to the exterior of the first tube 24 [0043].  Hence, it would have been obvious to one of ordinary skill in the art to apply an additional layer of adhesive to the exterior of said first paper tube, because the adhesive must be applied to either the first tube 24 or the second tube 28.
While Dunn does not specifically teach clamping said tube 28 to said first tube 24, it would have been obvious to one of ordinary skill in the art to clamp these components together while the adhesive cures, because it is well known in the art to 
Regarding claim 9, the method further comprises positioning said first line offset from said second line (Fig. 7; [0043]).
Regarding claim 10, Dunn teaches that the offset between the first line and said second line is optional, and that the tubes may each be split along two lines offset 180 degrees from each other (Fig. 7; [0043]), so that it would have been obvious to one of ordinary skill in the art to position the tubes such that one of the lines parallel to said first tube 24's major axis and one of the lines parallel to said second tube 28's major axis are offset by 180 degrees.
Regarding claim 11, said offset may be 90 degrees (Fig. 7; [0043]).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunn Zanner et al., and Bellum et al. as applied to Claims 7-11 above, and further in view of either one of Bumgarner et al. (US 2002/0106178, of record) or Floyd, Jr. et al. (US 2002/0066824, of record).
Dunn does not specifically teach the wall thickness of the first paper tube 24.  However, it is known in the art to make similar multi-layer winding cores, in which the outer layers have wall thicknesses of between approximately 90/1000 inch to 200/1000 inches, as evidenced by Bumgarner et al. (Abstract; Fig. 1, 2; [0010, 0034, 0037]) and Floyd, Jr. et al. (Abstract; Fig. 1, 2; [0009, 0018, 0024-0025]), such that it would have been obvious to one of ordinary skill in the art to select a wall thickness in this range for the first paper tube 24 of Dunn.

Response to Arguments
Applicant's arguments filed March 1, 2021, have been fully considered but they are not persuasive.  Applicant’s arguments essentially refer to the accompanying declaration under 37 CFR 1.132, concluding that the use of a smaller diameter shell over a winding core represents a non-obvious improvement over the prior art, in light of the expectation that such a shell would produce voids in contact with the core.  These and other statements of the declaration are addressed in detail in the following section.

Declaration under 37 CFR 1.132
The declaration under 37 CFR 1.132 filed March 1, 2021, is insufficient to overcome the rejection of claims 7-12 based upon Dunn, Zanner et al., and Bellum et al. as set forth in the last Office action.  Applicant notes that the channel in Dunn (from a previous application by Applicant) was provided to accommodate the initial material of the belt wound upon the winding core, which the examiner does not dispute (and in fact points out in the rejection).  Applicant acknowledges that this purpose is similar to the gap in Zanner et al., but further notes that Zanner et al. is distinct from the claimed invention in pinning the start of the wound material beneath the clamp / clip 2.  The examiner does not dispute this point either, but it appears incidental to Applicant’s major argument, addressed as follows.
Applicant states that the channel 22 provided in Dunn does not suggest the use of a smaller diameter tube 24 (it appears that Applicant inadvertently refers to the core instead of the tube in this statement), because in Applicant’s practice of the invention at 
The examiner understands this reasoning, but notes that the determination of obviousness or nonobviousness must be made in light of the teachings of the prior art as a whole as of the time the instant application was filed, and not merely according to what Applicant considered possible or desirable prior to the invention.  Reviewing the cited prior art, the examiner first observes that the Dunn reference is directed to the same problem that the instant application addresses, namely, improving the beam and hoop strength of an extruded wood fiber winding core by adhering a paper tube over the core (Abstract; [0002, 0006-0007, 0010, 0035]).  Second, the examiner notes that Dunn does not mention making two cuts in the tube 24 to produce the channel 22, nor Applicant’s concerns with uneven contact between the tube 24 and the core 12 if a smaller-diameter tube were to be used as described in the declaration.  Hence, one of ordinary skill in the art would not have been aware in reading Dunn of any such limitations upon Dunn’s method.  Nonetheless, the examiner concedes that Dunn’s teaching of bonding the paper tube to the core to improve the strength thereof would lead the reasonably skilled artisan to infer that a uniform bond would be desirable.
What Dunn does disclose is splitting a paper tube 24 along its length and bonding the tube to the core 12 to leave a longitudinal channel 22 between the split tube’s ends (Fig. 6; [0037, 0042-0044]).  The examiner maintains the opinion that this scenario is simple enough that a person having ordinary skill in the art (PHOSITA) 
At any rate, any such hypothetical concerns would have been allayed by the cited secondary references, as explained below.  With respect to these references, Applicant asserts that they would not have suggested to someone skilled in the art that a split paper tube would provide enough tension on itself to uniformly contact the exterior of a core, in that Zanner’s clip is of spring metal, Bellum’s split tube is located inside rather than outside the core, and that neither has the rigidity of a split paper tube.  This last point appears speculative and is unaccompanied by evidence; in the absence of such evidence, it appears dubious that a clip of spring metal would be substantially less rigid than paper.  Further, the examiner notes that Bellum teaches that their split tube 30 may be made of paper among several other materials of varying rigidity [0022], and that Bellum explicitly teaches embodiments in which the split tube 30 is applied to the outside of the winding core 12 (Fig. 6; [0023, 0028]).
Finally, Applicant’s assertion that the secondary references do not suggest that a smaller-diameter split tube would uniformly contact the exterior of a core is not h that hold the tube upon the core (Abstract; Fig. 1-2; p. 2, parag. 3; p. 3, parag. 2; p. 4, parag. 2-3; p. 5; parag. 2).  Bellum et al. teach how to achieve this gap and pretensioning, by providing a split tube 30 (e.g., made of paperboard) having an interior diameter D3 less than the external diameter D2 of the core 2, such that the split tube is stretched or biased about the core, thereby producing an interference or frictional fit (Fig. 6; [0023, 0028]).  Hence, one of ordinary skill in the art would have reasonably expected that a smaller-diameter paper tube 24 applied to the core 12 of Dunn would uniformly contact the core as desired, in light of the combined teachings of Zanner and Bellum.  The examiner notes again that, if Applicant wishes to make a convincing statement of unexpected results, such statements must be accompanied by substantial and objective evidence (which is absent from the instant declaration) in order to carry any persuasive value.  See MPEP 716.02.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R SLAWSKI whose telephone number is (571)270-3855.  The examiner can normally be reached on 9 a.m. - 5:30 p.m. EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN R SLAWSKI/Examiner, Art Unit 1745                                                                                                                                                                                                        
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745